COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                §
 THE CITY OF EL PASO,                                           No. 08-12-00264-CV
                                                §
                        Appellant,                                  Appeal from
                                                §
 v.                                                          County Court at Law No. 3
                                                §
 JOHN FOX,                                                    of El Paso County, Texas
                                                §
                        Appellee.                                (TC # 2009-5570)
                                                §


                                        JUDGMENT

       This Court has considered this cause on the record and concludes that there was error in

the judgment. We therefore reverse the judgment of the court below and render that the judgment

granting the City’s plea to the jurisdiction and dismissing Fox’s suit against the City. We further

order that the City recover from Fox all costs, both in this Court and the court below, for which

let execution issue. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 8TH DAY OF OCTOBER, 2014.



                                      ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.
(Rivera, J., not participating)